Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 30, 2018.
A reading of the specification reveals the point of novelty is a composition of microvesicles derived from bone marrow derived mesenchymal stem cells which may be administered intra-arterially.  How this composition may differ from other microvesicle compositions is not clear.  The intended use of a composition does not lend patentability.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koniusz.
Koniusz (J of Cerebral Blood Flow & Metabolism) with common authors to the present application but with a different inventive entity, teaches intra-arterial administration of human bone marrow mesenchymal stem cell extracellular vesicles to treat stroke.  This was presented on April 01-04, 2017 and published later that month, the exact date is not stated.
All the features of the present invention are taught by Koniusz for the same function.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over each of Doeppner and Jaimes in view of Bang.

Doeppner (Stem Cells Translational Medicine) entitled "Extracellular Vesicles Improve Post Stroke Neuroregeneration and Prevent Postischemic Immunosuppression" supplied by Applicants, teaches in the abstract, IV administration of exosomes from bone marrow derived mesenchymal stem cells to treat stroke.  The administration of extracellular vesicles might set the path for a novel and innovative therapeutic stroke concept without the putative side effects attached to stem cell transplantation.
Jaimes (Stem Cells) entitled "Mesenchymal Stem Cell Derived Microvesicles Modulate Lipopolysaccharides Induced Inflammatory Responses to Microglia Cells" teaches in the abstract, mesenchymal stem cell derived microvesicles prevent IL-1beta, IL-6, and other inflammatory responses.  On page 813 column 1 last paragraph, the MSCs were expanded from bone marrow cells.  In the same column CNS disorder treatments are discussed.  The microvesicles induce immunosuppressive effects and are an attractive source for the control of CNS chronic inflammation (which would include stroke).
The claims differ from the above references in that they specify the composition is administered intra-arterially.
Bang (J of Stroke) entitled "Adult Stem Cell Therapy for Stroke" teaches in the abstract, treating stroke with MSCs and bone marrow mononuclear cells.  On page 258 column 2 last paragraph, sources of stem cells are discussed and include bone marrow derived MSCs.  On page 259 column 2, advantages of intra-arterial administration are discussed as relating to treating stroke.  On page 260 microvesicles and exosomes from stem cells for treating stroke is considered in detail.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer microvesicles derived from bone marrow derived mesenchymal stem cells to treat stroke as taught by each of Doeppner and Jaimes and to administer the microvesicles intra-arterially, because Bang teaches the advantages of administering the same type of microvesicles as described for treating stroke intra-arterially.  Regarding claim 2 directed to when the composition is administered, as claimed it could be administered at any time.  It would seem the sooner after the occlusal stroke the better.  Regarding claim 3 directed to immunomodulating effects, the references cited above teach the anti-inflammatory effects of the microvesicles to reduce neuroinflammation which would inherently have the claimed effects.  Regarding claim 4 directed to the MSCs are derived from bone marrow, the above references teach a number of sources of MSCs including from bone marrow.  Regarding claim 5 directed to a composition for treating encephalitis, the term is defined as inflammation of the brain.  Such inflammation would be caused by stroke and is discussed in the above references.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claims must be carefully rewritten in accordance with standard US patent practice.  "In particular", "such as", and "characterized in that" are improper.  In claim 2 last line "during a later period" is unclear as to when it is performed.  Claim 6 is an improper multiply dependent claim.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson (2020/0113943) teaches the present invention with a later priority date.
Guo (Stem Cells and Development) teaches intra-arterial administration of MSCs for treating stroke.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655